PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/160,471
Filing Date: 15 Oct 2018
Appellant(s): Kulkarni et al.



__________________
Jeffrey G. Crook
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection set forth in the Office action dated 1/15/21 are applicable to the appealed claims:

Claim Rejections - 35 USC § 103

Claims 1, 5, 16, 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al (US PGPub 2010/0061093 A1) in view of Wang (US PGPub 2003/0038292 A1) and Seo et al. (US PGPub 2010/0270571 A1) and Barrett (US PGPub 2014/0362574 A1), or alternatively in further view of Shimasaki et al. (US PGPub 2013/0193457 A1) and Boyer et al. (US PGPub 2009/0103288 A1) and Lewis et al. (USPN 6,672,738 B1).
	As to claim 1, Janssen et al. discloses (Figs. 1 and 2) a multilayer panel with an embedded light source 14 comprising: a first layer of composite material 12 (Paragraph 18 glass epoxy); a second layer of composite material 16 (Paragraph 23, glass epoxy); a first electrode 20 associated with the first layer of composite material 12 and positioned between the first layer of composite material 12 and the second layer of composite material 12; a second electrode 20 (Paragraph 21, 29 parallel connection) 

    PNG
    media_image2.png
    129
    409
    media_image2.png
    Greyscale
Janssen et al.

    PNG
    media_image3.png
    190
    396
    media_image3.png
    Greyscale
Janssen et al.
	Janssen et al. is silent as to Applicant’s depression formed in the first layer of composite material.
Wang teaches (Fig. 11) including a depression in the first material 25 with first and second electrode 21, 221, 222, 223 and LEDs 201, 202, 203 on the electrodes 21, 221, 222, 223 in the depression.

    PNG
    media_image4.png
    541
    431
    media_image4.png
    Greyscale
Wang
Furthermore, Seo et al. teaches (Fig. 2) placing LED 2 in a depression 121 in order to reduce the overall thickness of the device (Paragraph 29) by preventing a height of the LED chip from affecting a thickness increase of the LED package (Paragraph 31).

    PNG
    media_image5.png
    210
    413
    media_image5.png
    Greyscale
Seo et al.

Janssen et al. in view of Wang and Seo et al. teaches that the electrodes are parallel bus electrodes (Janssen et al. Paragraph 21) for a strip light (Jannsen et al. Paragraph 59), with the LEDs on the bus electrodes in the depression (Janssen et al. Fig. 1; Wang Fig. 11), but is silent as to the first and second electrodes each continuously extending from a first edge of the first layer of composite material to a second edge of the first layer of composite material.
Barrett teaches (Figs. 1, 8, 10, and 17A) extending first and second electrodes 106, 108 from one end of substrate to the other end of the substrate in order to allow for connection of one light strip to the next light strip.  (Paragraph 56).

    PNG
    media_image6.png
    434
    343
    media_image6.png
    Greyscale
Barrett 
    PNG
    media_image7.png
    312
    473
    media_image7.png
    Greyscale
Barrett

    PNG
    media_image8.png
    551
    423
    media_image8.png
    Greyscale
Barrett

    PNG
    media_image9.png
    253
    444
    media_image9.png
    Greyscale
Barrett
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the electrodes extend from one edge to the opposite edge of the first layer of composite material in order to allow for connection with another light source, as taught by Barrett
As to the first and second material layers being composite, Janssen et al. discloses that they comprise glass epoxy (Paragraphs 18 and 23), which is a composite material since glass and epoxy are two different material constituent components.
Alternatively, Shimasaki et al. teaches FR-4 being an example of a glass epoxy material. (Paragraph 41)
Furthermore, Boyer et al. teaches (Paragraph 60) that FR4 is a composite of a resin epoxy reinforced with woven fiberglass mat and is used as a substrate 51 for LEDs 52 (Fig. 5). 

    PNG
    media_image10.png
    510
    531
    media_image10.png
    Greyscale
Boyer et al.
Furthermore, Lewis et al. teaches that FR4 are sufficiently transparent to permit the passage of visible light (Col. 5, lines 11-17).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use FR4 as the glass epoxy material since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.  Since it is known that FR4 is sufficiently transparent to permit the passage of visible light, as taught by Lewis et al., it would also satisfy the requirements of layer 16 of Janssen et al. by being a glass epoxy and light transmissive (Janssen et al. Paragraph 18, 23 light transmissive layer may be any transparent, translucent, transmissive layer).  Since FR4 is a composite, as seen in Boyer et al., it therefore satisfies the requirement for the materials to be composite materials. 

	As to claim 16, Janssen et al. discloses (Figs. 1 and 2) a multilayer panel with an embedded light source 14 comprising: a first layer of composite material 12 (Paragraph 18); a light source 14 positioned on an electrode 20 and relative to the first layer of composite material 12; and a second layer of composite material 16 (Paragraph 23) overlying the first layer of composite material 12, the light source 14.
	Janssen et al. is silent as to Applicant’s depression formed in the first layer of composite material.
Wang teaches (Fig. 11) including a depression in the first material 25 with first and second electrode 21, 221, 222, 223 and LEDs 201, 202, 203 on the electrodes 21, 221, 222, 223 in the depression.
Furthermore, Seo et al. teaches (Fig. 2) placing LED 2 in a depression 121 in order to reduce the overall thickness of the device (Paragraph 29) by preventing a height of the LED chip from affecting a thickness increase of the LED package (Paragraph 31).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Janssen et al. to include the LEDs on the electrodes in a depression formed in the first layer of composite material, as taught by Wang, in order to reduce an overall thickness of the device by preventing a height of the LED chip from affecting a thickness increase of the overall device, as analogously to the motivation of Seo et al.  Since the depression is only formed in the vicinity of the LEDs and the second layer material 16 of Janssen et al. extends over substantially all of the first 
Janssen et al. in view of Wang and Seo et al. teaches that the electrodes are parallel bus electrodes (Janssen et al. Paragraph 21) for a strip light (Jannsen et al. Paragraph 59), with the LEDs on the bus electrodes in the depression (Janssen et al. Fig. 1; Wang Fig. 11), but is silent as to the first and second electrodes each continuously extending from a first edge of the first layer of composite material to a second edge of the first layer of composite material.
Barrett teaches (Figs. 1, 8, 10, and 17A) extending first and second electrodes 106, 108 from one end of substrate to the other end of the substrate in order to allow for connection of one light strip to the next light strip.  (Paragraph 56).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the electrodes extend from one edge to the opposite edge of the first layer of composite material in order to allow for connection with another light source, as taught by Barrett
As to the first and second material layers being composite, Janssen et al. discloses that they comprise glass epoxy (Paragraphs 18 and 23), which is a composite material since glass and epoxy are two different material constituent components.
Alternatively, Shimasaki et al. teaches FR-4 being an example of a glass epoxy material. (Paragraph 41)

Furthermore, Lewis et al. teaches that FR4 are sufficiently transparent to permit the passage of visible light (Col. 5, lines 11-17).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use FR4 as the glass epoxy material since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.  Since it is known that FR4 is sufficiently transparent to permit the passage of visible light, as taught by Lewis et al., it would also satisfy the requirements of layer 16 of Janssen et al. by being a glass epoxy and light transmissive (Janssen et al. Paragraph 18, 23 light transmissive layer may be any transparent, translucent, transmissive layer).  Since FR4 is a composite, as seen in Boyer et al., it therefore satisfies the requirement for the materials to be composite materials. 
	As to claim 22, Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. teaches that the first electrode and the second electrode each have a portion positioned within the depression and another portion extending outside of the depression (Wang Fig. 11, electrodes 21, 221, 222, 223) since the electrodes need to extend to where they will be connected to external power or signals, which is beyond the local area of the depression near the LEDs.
As to claim 23, Janssen et al. in view of Wang and Seo et al., or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. teaches a portion of the 
As to claim 25, Janssen et al. in view of Wang and Seo et al., or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. teaches that the first electrode or the second electrode is formed of conductive material integrated within the first layer of composite material (Janssen et al. Figs. 1 and 2, #20).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. as applied to claim 1 above, and further in view of Staudigel et al. (US PGPub 2016/0031368 A1, citations herein refer in A / B format to the US PGPUB / Translation of priority document DE 10 2014011170.9, filed 7/29/2014), or alternatively in further view of Salter et al. (US PGPub 2012/0043888 A1).
As to claim 2, Janssen et al. discloses that the second layer 16 of material is a laminate layer (Fig. 1) and that the second layer is translucent (Paragraph 23), but is silent as to the light source being not detectable within the multilayer panel when the light source is not illuminated.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the second layer of Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. sufficiently translucent in order to make light source is not detectable when the light source is not illuminated, as taught by Staudigel et al. 
It is noted that the translation of the priority document uses the word not “recognizable” for the light source in the off state.  This appears to be a mere difference in how the document has been machine translated and the gist is that the light source would not be detectable.  Additionally, since an observer would not recognize the light source, it would not detect the light source in the off state.
Alternatively, Salter et al. teaches (Fig. 2) the material 108 being adequately translucent and also adequately opaque so that the observer does not see the light source when it is off, but allows light to pass through when the light source is on (Paragraph 19).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make at least one layer on the light exit side of the device to be sufficiently translucent and adequately opaque such that the light source is not seen by an observer when it is off while simultaneously allowing the passage of light when the light source is on, as taught by Salter et al.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. as applied to claim 1 above, and further in view of Furuyama et al. (US PGPub 2010/0176410 A1).
As to claim 4, Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. is silent as to Applicant’s conductive adhesive.
Furuyama et al. teaches (Fig. 1) including conductive adhesive 6, 7 (Paragraphs 83 and 84) in order to attach and electrically connect (claim 1) the LED 20 to the underlying electrodes 4, 5.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a conductive adhesive in order to attach and electrically connect the LEDs to the underlying electrodes, as taught by Furuyama et al.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. as applied to claim 1 above, and further in view of Van Herpen et al. (US PGPub 2012/0176776 A1).
As to claim 6, Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. teaches 
Van Herpen teaches FR-4 is a pre-preg material (Paragraph 55).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use FR-4 pre-preg material.  As is well-known in the art, pre-preg means pre-impregnated composite fibers in polymer and therefore, the second material layer of FR-4 is pre-impregnated composite material.

Claims 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Wang and Seo et al., or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. as applied to claims 1 and 16 above, and further in view of Yoda et al. (US PGPub 2001/0053071 A1).
As to claims 10, 11, 19 and 20, Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. teaches that the device can be used as a sign (display) by having images or text on the second material layer 16 (Paragraph 24), but is silent as to the sign being specifically on an aircraft (claim 10) for safety signage (claim 11).
Yoda et al. teaches (Fig. 3) a safety signage for an aircraft (Paragraph 34) that include non-smoking sign 34A and fasten seatbelt sign 34B (Paragraph 42).
Therefore, since the device of Janssen et al. in view of Wang and Seo et al., or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. is used for a sign and Yoda et al. teaches signs being used for safety signage on an aircraft, it .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. 
As to claim 12, Janssen et al. discloses (Figs. 1 and 2) An aircraft comprising: a multilayer panel with an embedded light source 14 comprising a first electrode 20 associated with a first layer of composite material 12 (Paragraph 18, glass epoxy), a second electrode (Paragraph 21, #20, parallel connection implies two electrodes) associated with the first layer of composite material 12, a light source 14 in electrical communication with the first electrode 20 and the second electrode 20 (Paragraph 21), and a second layer of material 16 overlying the first layer of composite material 12, the light source 14.
Janssen et al. is silent as to Applicant’s depression formed in the first layer of composite material.
Wang teaches (Fig. 11) including a depression in the first material 25 with first and second electrode 21, 221, 222, 223 and LEDs 201, 202, 203 on the electrodes 21, 221, 222, 223 in the depression.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Janssen et al. to include the LEDs on the electrodes in a depression formed in the first layer of composite material, as taught by Wang, in order to reduce an overall thickness of the device by preventing a height of the LED chip from affecting a thickness increase of the overall device, as analogously to the motivation of Seo et al.  Since the depression is only formed in the vicinity of the LEDs and the second layer material 16 of Janssen et al. extends over substantially all of the first material layer 12, the modified device will have the second layer overlying the first layer of composite material 12, the light source 14 and the portion of the first layer that extends beyond the depression (part of 12 that is not in the vicinity of 14).
Janssen et al. in view of Wang and Seo et al. teaches that the electrodes are parallel bus electrodes (Janssen et al. Paragraph 21) for a strip light (Jannsen et al. Paragraph 59), with the LEDs on the bus electrodes in the depression (Janssen et al. Fig. 1; Wang Fig. 11), but is silent as to the first and second electrodes each continuously extending from a first edge of the first layer of composite material to a second edge of the first layer of composite material.  Furthermore, Janssen et al. in view of Wang and Seo et al. is silent as to Applicant’s controller in communication with the light source.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the electrodes extend from one edge to the opposite edge of the first layer of composite material in order to allow for connection with another light source, as taught by Barrett.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a controller to dim or otherwise control the lights, as taught by Barrett.
As to the first and second material layers being composite, Janssen et al. discloses that they comprise glass epoxy (Paragraphs 18 and 23), which is a composite material since glass and epoxy are two different material constituent components.
Alternatively, Shimasaki et al. teaches FR-4 being an example of a glass epoxy material. (Paragraph 41)
Furthermore, Boyer et al. teaches (Paragraph 60) that FR4 is a composite of a resin epoxy reinforced with woven fiberglass mat and is used as a substrate 51 for LEDs 52 (Fig. 5). 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use FR4 as the glass epoxy material since the selection from among known suitable elements for their known purposes is generally within the abilities of one . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. as applied to claim 12 above, and further in view of Yoda et al.
As to claim 13, Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. teaches that the device can be used as a sign (display) by having images or text on the second material layer 16 (Paragraph 24), but is silent as to the sign being specifically on an aircraft (claim 10) for safety signage (claim 11).
Yoda et al. teaches (Fig. 3) a safety signage for an aircraft (Paragraph 34) that include non-smoking sign 34A and fasten seatbelt sign 34B (Paragraph 42).
Therefore, since the device of Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. is used for a sign and Yoda et al. teaches signs being used for safety signage on an aircraft, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the device of Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. to an aircraft safety signage, as taught by Yoda et al. in order to apply the advantages of Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. to signs in an aircraft.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. as applied to claim 1 above, and further in view of Staudigel et al.
As to claim 26, Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al. teaches that the light source is in the depression (see rejection of Fig. 1), but is silent as to a size, a shape, and a thickness of the depression corresponds to a size, a shape, and a thickness of the light source such that the light source fills the depression and is flush with a surface of the first composite layer outside of the depression.
Staudigel et al. teaches (Figs. 1 and 10) a size, a shape, and a thickness of the depression (formed by 2, 3, 6) corresponds to a size, a shape, and a thickness of the light source 5 such that the light source 5 fills the depression and is flush with a surface of the layer 2, 3, 6 outside of the depression, and a flat second layer on top in order to make an even surface for the top subsequent layer 10 (layer 10 not labelled in Fig. 1, but is layer on top of 3, and labelled in Fig. 2).  (Paragraphs 16, 18 and 44 / Page 6, lines 31; Page 7, lines 16-17; Page 13, last 4 lines) 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the light source sized, shaped and thickness to fill the depression such that the light source is flush with the first composite material layer of Janssen et al. in view of Wang and Seo et al. and Barrett, or alternatively in further view of Shimasaki et al. and Boyer et al. and Lewis et al., as taught by Staudigel et al., thereby allowing a flat second composite layer on top.
The claim does not recite that the light source by itself “completely fills” the depression.  Nor would completely filling the depression be an accurate description since Applicant’s electrodes are also in the depression.  It is noted that the claim does not recite that the light source and first and second electrode completely fill the depression in the first composite layer such that the light source contacts the first composite layer by contacting the side surfaces of the depression in first composite layer (while also being flush with a surface of the first composite layer outside of the depression).

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handy et al. (USPN 4,788,629 A) in view of Krafcik et al. (USPN 6,465,951 B1) and Strip et al. (US PGPub 2005/0248935 A1).
As to claim 1, Handy discloses (Fig.) a multilayer panel with an embedded light source 13 comprising: a first layer of composite material 11(Col. 2, lines 20-25, fiber-glas reinforced plastic); a second layer of composite material 12(Col. 2, lines 20-25, fiber-glas reinforced plastic);  a depression (undrawn, Col. 2, lines 24-26, recesses in first layer 11) formed in the first layer of composite material 11; a light source 13 (Col. 2, line 24, EL lamp), wherein the light source13 within the depression (Col. 2, lines 24-26); and the 12 second layer of material overlying the first layer of composite material 11, 

    PNG
    media_image11.png
    157
    286
    media_image11.png
    Greyscale
Handy et al.
As to the layers being composite material, Handy discloses fiber-glas reinforced plastic (Col. 2, lines 20-25, fiber-glas reinforced plastic).  Since this is made of two separate materials of fiber-glas and plastic, it is a composite material.
Handy et al. discloses the light source 13 being EL lamps (Col. 2, line 24), but is silent as to the particulars of wiring the EL lamp.
Krafcik et al. teaches (Figs. 1 and 2) an EL lamp 40 wherein the lamp 40 is placed on first and second electrodes 36 on a first layer of material 35 in order to power the lamp (Col. 5, lines 35-57).
Therefore, in the absence of an explicit teaching of how to power the lamps by Handy, to look to the prior art for suitable arrangements to power the device and therefore find it obvious to include a first and second electrode on the first layer of composite material and have the EL lamp be placed on those electrodes in order to power the lamp, as taught by Krafcik et al.  Since the lamps are in the depressions, as taught by Handy (Col. 2, lines 24-26), placing the electrodes under the lamps will result in them also being in the depressions.
	Handy in view of Krafcik et al. is silent as to the electrodes extending from one edge to another edge of the first layer of composite material.  


    PNG
    media_image12.png
    403
    426
    media_image12.png
    Greyscale
Strip et al.

    PNG
    media_image13.png
    319
    396
    media_image13.png
    Greyscale
Strip et al.

    PNG
    media_image14.png
    697
    991
    media_image14.png
    Greyscale
Strip et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make contacts on separate edges of the first composite layer of Handy in view of Krafcik et al. in order to allow for modular tiling of lighting systems and allow for power to transfer to adjacent lighting tiles, as taught by Strip et al. 
It is noted that the conductors 70 are not explicitly drawn on the substrate.  However, it is well-known in the art, for example in Fig. 1 of Krafcik et al., for the conductors 36 to be continuously connected on the same substrate 35 to edge contacts (depicted on left side of #24 of Krafcik et al.).
Therefore, it would be obvious to make the contacts in combination with the conductors to be continuously connected with the contacts on the first composite layer to form the first and second electrodes, since the selection of from among known ways to provide the electrical contacts and connection conductors for its known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handy in view of Krafcik et al. and Strip et al. as applied to claim 1 above, and further in view of Yamada (US PGPub 2006/0202617 A1) and Haynes et al. (USPN 6,054,809 A) and Cope et al. (US PGPub 2008/0211652 A1).
As to claims 7 and 9, Handy teaches that the device is for indicators for an aircraft cockpit (Col. 1, lines 12-16; Col. 3, lines 8 and 9), but is silent as to the device having non-planar curvature (claim 7) and the light source being a programmable flexible organic light emitting diode (claim 9).
Yamada et al. teaches (Figs. 1 and 2) a programmable organic EL panel 10 being used for indicators for an aircraft (Paragraph 19).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the EL lamp to be a programmable organic EL panel in order to display the indicators on a display screen, as taught by Yamada et al.  As to the EL panel being programmable, since the display needs to display changing elements (such as map Paragraph 38), it needs to be programmed in order to change the elements it displays.
Handy in view of Krafcik et al. and Strip et al. and Yamada et al. teaches that components of the display are flexible (Paragraph 46), but is silent as to the whole unit being flexible.
Haynes et al. teaches making the whole unit be flexible in order to conform to a shape of an underlying item (Col. 13, lines 63-Col. 14, line 7).
Cope et al. teaches (Fig. 2A) the display module 202 being flexible in order to adapt to conform to the non-planar surface 246 of a vehicle (Paragraph 50).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handy in view of Krafcik et al. and Strip et al. as applied to claim 1 above, and further in view of Yamada and Haynes et al. and Cope et al. and Murray (US PGPub 2012/0051067 A1)
As to claim 8, Handy teaches that the device is for indicators for an aircraft cockpit (Col. 1, lines 12-16; Col. 3, lines 8 and 9), but is silent as to the device having non-planar curvature (claim 7) and the light source being a programmable flexible organic light emitting diode (claim 9).
Yamada et al. teaches (Figs. 1 and 2) a programmable organic EL panel 10 being used for indicators for an aircraft (Paragraph 19).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the EL lamp to be a programmable organic EL panel in order to display the indicators on a display screen, as taught by Yamada et al.  As to the EL panel being programmable, since the display needs to display changing elements (such as map Paragraph 38), it needs to be programmed in order to change the elements it displays.
Handy in view of Krafcik et al. and Strip et al. Yamada et al. teaches that components of the display are flexible (Paragraph 46), but is silent as to the whole unit being flexible.

Cope et al. teaches (Fig. 2A) the display module 202 being flexible in order to adapt to conform to the non-planar surface 246 of a vehicle (Paragraph 50).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the whole unit to be flexible in order to conform to the non-planar surface of the vehicle, as taught by Haynes et al. and Cope et al.
Handy in view of Krafcik et al. and Strip et al. and Yamada et al. and Cope et al. teaches the display for a programmable display, but is silent as to the light source being a static image element.
Murray (Fig. 9) a light source is a static image 28D (Paragraphs 26, 29, 31, and 38) organic light emitting diode (Paragraph 33), that is flexible in order to provide uniform intensity on flat, curved and contoured portions (Fig. 11A).  Furthermore, in the embodiment of Fig. 2, the image is a static image decorative element.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to also make the OLED flexible in order to provide uniform intensity on flat, curved and contoured portions, as taught by Murray.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the OLED a static image display, as taught by Murray in order to reduce complexity when only a single image is desired, such as with an indicator or instrument that only requires static output on the panel of an airplane cockpit, or instead as a decorative element in the airplane, as seen in Fig. 2 of Murray.

Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handy in view of Krafcik et al. and Strip et al. as applied to claim 1 above, and further in view of Hochstein (US PGPub 2008/0123334 A1).
 As to claim 21, the limitation of the first or second electrode being free to move relative to the first layer of composite material appears to be a product-by-process limitation wherein the electrode is free to move at certain parts of the manufacturing process, but ultimately becomes a fixed element.  Therefore, the limitation appears to not impart further limitation or at the very most to impart that the electrode at one point was capable of relative motion.  
However, Hochstein teaches (Figs. 1 and 2) making electrodes 48 that are attached to first material layer 22 via adhesive (Paragraph 20) in order to adhere the electrode to the first material layer (Paragraph 20).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the first and second electrodes (Krafcik et al. #36), since the selection from among known suitable arrangements for providing the electrodes for their known purposes is generally within the abilities of one having ordinary skill in the art.  Since the electrodes are adhered through adhesive, they would have been free to move relative to the first material layer prior to their being attached by adhesive.
As to claim 24, Handy in view of Krafcik et al. and Strip et al. is silent as to the first or second electrode being formed of conductive tape affixed to the first layer of composite material.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the first and second electrodes (Krafcik et al. #36), since the selection from among known suitable arrangements for providing the electrodes for their known purposes is generally within the abilities of one having ordinary skill in the art.  


(2) Response to Argument
Examiner’s Note: The headings used in this section correspond to those used in Appellant’s sections I-III of the appeal brief 3/12/2021, with some headings being combined due to the similar nature of the issues presented.

I. SUMMARY OF ARGUMENT
Appellant paraphrases the features of the claims, but does not present an argument in this section.

II. CLAIM OBJECTIONS
Appellant states claim objections will be remedied if claims are found allowable.  No argument is presented in this section.

III.A. 

	Appellant does refer to the requirement to avoid impermissible hindsight, but does not articulate why Appellant believes the rejection constitutes impermissible hindsight.  
Insofar, as the mentioning of impermissible hindsight is an argument, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As discussed in III.A.a., below, the reasoning to make the modification is to make the device thinner, which is an implicit motivation itself, and also in view of the teachings of Seo et al. that the depression of sufficient height prevents the light source from affecting an increase in thickness of the device (Paragraph 31).  Therefore, the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper

III.A.a.
Appellant argues that there is no motivation to combine the teachings of Wang and Seo et al. to Jannsen to make the depression.  As seen in MPEP §2144(II) and Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006), an implicit motivation exists to make the product or process stronger, cheaper, cleaner, lighter, smaller, more durable or more efficient.  As discussed in the rejection, placing the light source in a groove would allow the device to be thinner (i.e., akin to “smaller”) since the height of the light source does not protrude beyond the height of the depression.  

Furthermore, even if implicit motivation were not sufficient, Seo et al. explicitly recognizes that a depression of sufficient height prevents the light source (LED chip 2) from affecting a thickness increase of the device (Paragraph 31, LED package 1).   Primary reference Janssen et al. (Figs. 1 and 2) lacks a depression for the light source.  Secondary reference Wang teaches (Fig. 11) including a depression in the material with light source201, 202, 203 in the depression.  Tertiary reference Seo et al. teaches (Fig. 2) a similar type of depression 121 reduces overall thickness since the light source 2 doesn’t affect an increase in the thickness (Paragraph 31).  Therefore, the modification has motivation to reduce the thickness of the device.  

Appellant argues that the motivation offered by the Examiner is not present in Appellant’s specification or disclosed by Wang.  Appellant also discusses how their own claimed feature is not to reduce thickness, but this is more related to Appellant arguendo, that the same problem has to be provided as the motivation, as seen in the rejection in view of Seo et al. Paragraph 31 and the rejection of claim 1, the depression is made for suitable size, shape and depth for associating the light source with the rest of the device.  Appellant’s reference to curing is not present in the claims.  Furthermore, Appellant’s depression would result in a less thick device as compared to a light source on a substrate with same thickness without a depression. 

III.A.b.
Appellant argues that secondary references Wang and Seo are non-analogous.  Wang and Seo are in the same field of endeavor of illumination.  Appellant tries to make the distinction between illumination such as room lighting and signage lighting (Page 10, fourth paragraph), but both of these are illumination.  Additionally, illumination device…in particular, may include illuminated signs” (emphasis added).  Therefore, even if Appellant’s claimed invention were narrowly constrained to signage, it would still be the case that both Appellant’s claimed invention and Wang and Seo are in the same field of endeavor of illumination.  Additionally, even assuming that Wang and Seo are not in the same field of endeavor, a presence of a depression does cause a thinning of the display, which appears to be an implicit function of Appellant’s depression because, without a depression, the device would have to be thicker and either the light source would cause a bump in the device or the device would have to be planarized causing more material and thickness and therefore also being less suitable in terms of size, shape and depth of the depression for accommodating a light source.  Furthermore, as discussed above, of Seo et al. Paragraph 31 and the rejection of claim 1, the depression is made for suitable size, shape and depth for associating the light source with the rest of the device, which is what Appellant has argued to be the reasoning for the claimed depression.  

Appellant further asserts (Page 10, last paragraph) that the problem faced by Appellant is embedding a light source in a composite panel such that the process does not interfere with the integrity or appearance of the panel and such that the embedded light source removes the use of, and thus, the bulk and weight of fastening means previously used to attach illuminated signage to preformed panels or walls.  This 

Appellant argues that Barrett is nonanalogous art.  Barrett is in the same field of illumination, for the same reasons discussed above with respect to Wang and Seo.  Appellant asserts (Page 13, Paragraph 2) that the problem faced is embedding a light source in a composite panel such that the process does not interfere with the integrity or appearance of the panel and such that the embedded light source removes the bulk and weight of fastening means previously used to attach illuminated signage to performed panels or walls. This appears to be a problem addressed by the device as a whole, but is not the only problem addressed by Appellant’s invention.  As seen in Paragraphs 4 and 116, Appellant is concerned with the complexity and weight of the connections and wiring for the fasten seat belt sign.  Having the electrodes reach the edge of the panel appear to be made in order to make ease of electrical connection.  Not extending the electrodes would require some other form of connection, such as a throughhole in one of the composite layers or wireless transmitting power, which would increase the complexity and the weight of the device.  Further, the teachings of Barrett are directed to coupling multiple light emitting devices together.  Barrett is cited because 

Appellant argues that the Examiner has used improper hindsight in the modification in view of Barrett.  
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
However, as discussed above, and in the rejection of claim 1, the electrodes extending to the edge allow for connection of one light strip to the next light strip, as seen in Barrett Paragraph 56 and Figs. 1, 8, 10 and 17A, wherein the electrodes 106, 108 that extend to the edge of the device contact conductive contacts 301, 302.  



Appellant argues that the Examiner cites lighting source references and not multilayer panel light sources.  However, the standard for obviousness does not require that all the references be multilayer panel light sources.  As discussed above, Wang, Seo and Barrett are analogous prior art in that they are in the same field of endeavor of illumination and they are pertinent to the implicit problems being addressed by Appellant.

Appellant argues that the Appellant does not disclose the need to electrically connect to subsequent panels.  As seen in MPEP §2144(IV), it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant.  As seen in MPEP §2144(I), the rationale to modify or combine the prior art does not have to be expressly stated in the prior art.   

Appellant states that dependent claims 2, 5, 22-23, 25 and independent claim 16 are not obvious for at least the same reasons as claim 1.  These arguments are not persuasive for substantially the same reasons as discussed above.

III.B-H. 
Appellant relies on dependency of independent claims to reiterate the dependent claims are allowable. Appellant also states that independent claim 12 is not obvious for the same reasons as applied to claims 1 and 16.  These arguments are not persuasive for substantially the same reasons as discussed above.

III.E and III.G 
Appellant argues generally that there is no reason to combine reference Yoda and Yoda is not analogous art.  Previously applied prior art teaches using device for signage, but not specifically for aircraft or safety signage.  Yoda et al. teaches generally safety signage for an aircraft.  It would have been obvious to apply device to substantially any sign, including aircraft signage in order to increase the number of devices to use the invention with.

Appellant argues that Yoda is the type of illumination device that Appellant’s multilayer is designed to replace.  Insofar as this may be an argument that Yoda is not analogous art, Yoda is in the field of endeavor of illumination, which is the same as Appellant’s, as discussed previously with respect to Wang, Seo and Barrett.  arguendo, that Yoda is not the same field of endeavor the reference is reasonably pertinent by virtue of showing types of signs used and known to be useful for aircraft.  Therefore, Yoda is pertinent since it provides a showing that signage for aircraft are known in the art of illuminated signs and therefore one having ordinary skill in the art would extend the teachings of the previously applied prior art to aircraft signage in order to achieve the benefits with a wide variety of signs, including aircraft signage.

III.I.
Appellant argues with respect to the rejection in view of Handy et al. Krafcik and Strip that the Examiner uses impermissible hindsight in the modification in view of Krafcik and Strip.  
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
particulars of wiring the EL lamp (emphasis added).  Secondary reference Krafcik teaches having two wires on the substrate and placing the EL lamp on the wires.  One having ordinary skill in the art would have found it obvious to look for known suitable ways to proceed with providing power to the lamp.  Appellant argues that there is no evidence that performance or other feature would be superior as compared to Handy.  However, as discussed, the teachings of Handy do not specify exactly how wiring occurs.  Implementing Handy without electrical connection would render the device inoperable and clearly not be the preferred choice of one having ordinary skill in the art.  Therefore, in the absence of an explicit teaching of how to power the lamps by Handy, one having ordinary skill in the art would have looked to the prior art for suitable arrangements to power the device and therefore found it obvious to have used the first and second electrode on the first layer of 

Appellant argues that neither Handy nor Krafcik discloses the need to connect to another device.  However, a prima facie case of obviousness does not require that the primary references recognize the motivation used to modify in view of an additional reference.  



III.J-L. 
Appellant relies on dependency of independent claims to reiterate the dependent claims are allowable.  These arguments are not persuasive for substantially the same reasons as discussed above.

III.L.
Appellant’s claim 21 that the first electrode or the second electrode is free to move relative to the first layer of composite material.   The Examiner interpreted it as being a product-by-process limitation in which the process includes putting down an arguendo that the electrodes were free to move after the 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
Conferees:
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),